         Case 3:21-cv-00675-HZ         Document 1      Filed 05/03/21     Page 1 of 19




James T. McDermott, OSB 933594
Email: jmcdermott@balljanik.com
Dwain M. Clifford, OSB 025074
Email: dclifford@balljanik.com
Ball Janik LLP
101 SW Main Street, Suite 1100
Portland, OR 97204
Tel: (503) 228-2525
Attorneys for Plaintiffs

                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION

 CAMBIA HEALTH SOLUTIONS, INC.,
 REGENCE BLUECROSS AND                                Case No.:
 BLUESHIELD OF OREGON, REGENCE
 BLUESHIELD OF IDAHO, INC.,
 REGENCE BLUECROSS AND                                COMPLAINT
 BLUESHIELD OF UTAH, and REGENCE
 BLUESHIELD,                                          DEMAND FOR JURY TRIAL

                       Plaintiffs,

        vs.

 ATLANTIC SPECIALTY INSURANCE
 COMPANY,

                       Defendant.



   Plaintiffs Cambia Health Solutions, Inc., Regence BlueCross and BlueShield of Oregon, Re-

gence BlueShield of Idaho, Inc., Regence BlueCross and Blue Shield of Utah, and Regence

BlueShield (together, “Cambia”), by their counsel, assert the following claims against defendant

Atlantic Specialty Insurance Company (“Atlantic Specialty”) and allege:

                                     NATURE OF ACTION

   1.      Cambia, a health-insurance provider, purchased “errors and omissions” liability cov-

erage from various insurers, building a tower consisting of a primary policy and several layers of

                                                                                           1292726
COMPLAINT AND DEMAND FOR JURY TRIAL – 1
         Case 3:21-cv-00675-HZ          Document 1       Filed 05/03/21    Page 2 of 19




excess coverage. Defendant Atlantic Specialty was one of those excess insurers, providing a sec-

ond layer excess “follow form” liability policy to Cambia with $10 million in limits. Cambia was

sued for alleged antitrust violations, which squarely fall within the coverage terms of the primary

policy and, accordingly, all of the “follow form” excess policies, including the policy issued by

Atlantic Specialty. Cambia has negotiated a settlement of the claims against it and obtained cov-

erage settlements from every insurer except one: Atlantic Specialty. Accordingly, Cambia now

brings this insurance-coverage action to compel Atlantic Specialty to acknowledge and pay Cam-

bia’s covered losses.

                                            PARTIES

   2.      Plaintiff Cambia Health Solutions, Inc. is incorporated under the laws of the State of

Oregon and maintains its principal place of business at 100 SW Market Street, Portland, Oregon

97201, and is the parent company of Regence BlueCross and BlueShield of Oregon, Regence

BlueCross and BlueShield of Utah, Regence BlueShield of Idaho, Inc. and Regence BlueShield.

Cambia Health Solutions, Inc., together with its affiliated companies, provides health insurance

solutions to individuals and families in the United States.

   3.      Plaintiff Regence BlueShield of Idaho, Inc. (“RBSI”) is an Idaho corporation and is a

related and affiliated company controlled by Cambia Health Solutions, Inc. RBSI has its princi-

pal place of business in Lewiston, Idaho, and is an independent licensee of the Blue Cross and

Blue Shield Association. RBSI provides a full spectrum of health care plans and services to ap-

proximately 140,085 members in Idaho.

   4.      Plaintiff Regence BlueCross and BlueShield of Oregon (“BCBS of Oregon”) is an

Oregon corporation and is a wholly-owned subsidiary of Cambia Health Solutions, Inc. BCBS of

Oregon has its principal place of business in Portland, Oregon. BCBS of Oregon provides a full

spectrum of health care plans and services to approximately 755,691 members in Oregon and

Clark County, Washington.

   5.      Plaintiff Regence BlueCross and Blue Shield of Utah (“BCBS of Utah”) is a Utah

corporation and is a wholly-owned subsidiary of Cambia Health Solutions, Inc. BCBS of Utah
                                                                                           1292726
COMPLAINT AND DEMAND FOR JURY TRIAL – 2
            Case 3:21-cv-00675-HZ         Document 1      Filed 05/03/21     Page 3 of 19




has its principal place of business in Salt Lake City, Utah. BCBS of Utah provides a full spec-

trum of health care plans and services to approximately 490,277 members in Utah.

     6.       Plaintiff Regence BlueShield (“RBS”) is a Washington corporation and is a wholly-

owned subsidiary of Cambia Health Solutions, Inc. RBS has its principal place of business in Se-

attle, Washington. RBS provides a full spectrum of health care plans and services to approxi-

mately 1,037,193 members in Washington.

     7.       Defendant Atlantic Specialty, upon information and belief, is incorporated under the

laws of the State of New York and maintains its principal place of business at 605 Highway 169

North, Suite 800, Plymouth, Minnesota 55441.

                                  JURISDICTION AND VENUE

     8.       This Court possesses subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(a)(2) because the amount in controversy exceeds $75,000, exclusive of interest and costs,

and because this action involves a dispute between citizens of different states.

     9.       Venue properly rests in this Court pursuant to 28 U.S.C. § 1391.

     10.      This action is commenced, in part, pursuant to the Declaratory Judgment Act, 28

U.S.C. § 2201, et seq.

                                    FACTUAL ALLEGATIONS

I.         The Blue Cross Blue Shield Plans

     11.      More than 80 years ago, the first Blue Cross Plans began with local hospitals, while

Blue Shield Plans were developed in conjunction with medical societies (together, “Blue Plans”).

     12.      Blue Plans provided subscribers with indemnity coverage for healthcare services, al-

leviating economic fears about medical events, and gave hospitals and doctors assurances that

they would be paid.

     13.      The Blue Cross and Blue Shield organizations merged in 1982 to form the Blue Cross

and Blue Shield Association (“Association”).

     14.      The Blue System now consists of the Association and several independent licensees

that operate under the familiar Blue Cross and Blue Shield trademarks in the United States.
                                                                                             1292726
COMPLAINT AND DEMAND FOR JURY TRIAL – 3
             Case 3:21-cv-00675-HZ         Document 1       Filed 05/03/21     Page 4 of 19




      15.      Cambia, or Cambia’s predecessor companies, began delivering a personalized

healthcare experience to its customers over 100 years ago, and Cambia currently provides insur-

ance to more than 2.2 million people in the Pacific Northwest, furthering its goal of transforming

healthcare to make it more affordable and understandable.

      16.      Cambia generates nearly 9,100 regional jobs and is responsible for generating $1.2

billion in regional economic activity.

      17.      In March 2021, Cambia was recognized for the fourth year in a row as one of the

World’s Most Ethical Companies.

II.         Nature of the Underlying Action

      18.      Beginning in 2012, numerous class actions were filed against the Blue Plans and the

Association alleging violations of antitrust laws.

      19.      Cambia was named a defendant in 2013 and timely reported the claims to Atlantic

Specialty during the Policy Period set forth in the Policy.

      20.      In December 2012, over eight years ago, the Judicial Panel on Multidistrict Litigation

consolidated and transferred more than 40 of these actions to the United States District Court for

the Northern District of Alabama, creating the MDL litigation styled In Re: Blue Cross Blue

Shield Antitrust Litigation, Master File No. 2:13-cv-20000-RDP (the “Antitrust Litigation”).

      21.      The Antitrust Litigation is separated into two tracks: (1) the “Subscriber” track, and

(2) the “Provider” track.

      22.      The term “Subscriber” refers to an individual who is covered under a health insurance

plan issued by a Blue Plan.

      23.      The term “Provider” refers to any provider of medical services, including medical

doctors, osteopaths, chiropractors, hospitals, ambulatory surgical centers, and urgent care cen-

ters. Providers, in essence, can include any individuals or organizations that provide health care

services.




                                                                                                1292726
COMPLAINT AND DEMAND FOR JURY TRIAL – 4
              Case 3:21-cv-00675-HZ         Document 1       Filed 05/03/21      Page 5 of 19




       24.      The Subscribers’ and Providers’ initial consolidated pleadings were filed on July 1,

2013. The Subscriber Track Consolidated Class Action Complaint is attached hereto as Exhibit

A. The Provider Track Consolidated Amended Complaint is attached hereto as Exhibit B.

       25.      In November 2020, the Subscribers filed a Fourth Amended Consolidated Class Ac-

tion Complaint (the “Subscriber Consolidated Fourth Amended Complaint”) against the Blue

Plans, including Cambia, and the Association. A copy of the Subscriber Consolidated Fourth

Amended Complaint is attached hereto as Exhibit C.

       26.      In April 2017, the Providers filed a Consolidated Fourth Amended Complaint (the

“Provider Consolidated Fourth Amended Complaint”) against the Blue Plans, including Cambia,

and the Association. A copy of the Provider Consolidated Fourth Amended Complaint is at-

tached hereto as Exhibit D.

       27.      The Subscribers and Providers allege, among other things, that the Blue Plans, includ-

ing Cambia, violated federal antitrust laws and engaged in price fixing and/or anticompetitive ac-

tivities.

       28.      The Antitrust Litigation is a massive multi-district litigation that has been pending for

over eight years, involves over 2,600 docket entries, and has been mediated over the course of

five years.

       29.      The Subscribers allege that tens of millions of class members are entitled to monetary

damages between $18.6 billion and $36.1 billion.

III.         The Insurance Policy

       30.      Atlantic Specialty issued the Managed Care Errors and Omissions Follow Form Ex-

cess Policy to Cambia, policy number MCX-1789-13, effective January 1, 2013 through January

1, 2014 (“Policy”). A copy of the Policy is attached hereto as Exhibit E.

       31.      The limit of liability of the Policy is $10 million per claim and in the aggregate.

       32.      The Policy is part of a comprehensive insurance program designed to protect Cambia

from financial harm that provides both errors and omissions liability (“E&O”) coverage and di-

rectors and officers liability (“D&O”) coverage as follows:
                                                                                                  1292726
COMPLAINT AND DEMAND FOR JURY TRIAL – 5
         Case 3:21-cv-00675-HZ          Document 1        Filed 05/03/21     Page 6 of 19




                                 Errors & Omissions                    Directors & Officers

         4th Excess        Ironshore Insurance Services,
                           LLC
         3rd Excess        Lexington Insurance Company

         2nd Excess        Atlantic Specialty Insurance         Federal Insurance Company
                           Company
         1st Excess        Illinois Union Insurance             ACE American Insurance
                           Company                              Company
         Primary           Allied World Insurance Surplus       Allied World Specialty Insurance
                           Lines Insurance Company, f/k/a       Company, f/k/a Darwin National
                           Darwin Select Insurance              Assurance Company
                           Company



   33.     The Policy provides “follow-form” errors and omissions liability coverage to Cambia,

which means that it provides excess-layer coverage to Cambia if the applicable underlying pri-

mary policy provides coverage. A copy of the primary E&O policy, issued by Allied World Sur-

plus Lines Insurance Company, f/k/a Darwin Select Insurance Company (“Allied World”), is at-

tached hereto as Exhibit F (the “Primary Policy”).

   34.     The Policy follows the coverage under the Primary Policy, which requires the insurer

to pay “Loss which the Insured is legally obligated to pay as a result of a Claim that is first made

against the Insured during the Policy Period.” Primary Policy, § I (Ex. F at 45).

   35.     “Loss” is defined to include “Defense Expenses and any monetary amount which an

Insured is legally obligated to pay as a result of a Claim.” Primary Policy, § IV.J, as amended by

Endorsements 15 and 32 (Ex. F at 21, 41, 55).

   36.     “Claim” is defined as “any written notice received by any Insured that a person or en-

tity intends to hold an Insured responsible for a Wrongful Act which took place on or after the

retroactive date listen in ITEM 7 of the Declarations. In clarification and not in limitation of the

foregoing, such notice may be in the form of an arbitration, mediation, judicial, declaratory or



                                                                                              1292726
COMPLAINT AND DEMAND FOR JURY TRIAL – 6
          Case 3:21-cv-00675-HZ         Document 1       Filed 05/03/21      Page 7 of 19




injunctive proceeding. A claim will be deemed to be made when such written notice is first re-

ceived by the Insured.” Primary Policy, § IV.C (Ex. F at 54).

    37.     “Wrongful Act” is defined to mean, among other things, “any actual or alleged act,

error or omission in the performance of, or any failure to perform, a Managed Care Activity by

any Insured Entity or by any Insured Person acting with[in] the scope of his or her duties or ca-

pacity as such.” Primary Policy, § IV.W (Ex. F at 56).

    38.     “Managed Care Activity” is defined to include a number of services or activities per-

formed by or on behalf of the Insured, including, but not limited to: Provider Selection; Utiliza-

tion Review; advertising, marketing, selling or enrollment for healthcare plans; Claims Services;

and/or establishing health care provider networks. Primary Policy, § IV.K (Ex. F at 55).

    39.     “‘Provider Selection’ means any of the following, but only if performed by or on be-

half of the Insured: evaluating, selecting, credentialing, contracting with or performing peer re-

view of any provider of Medical Services.” Primary Policy, § IV.P, as amended by End. 13 (Ex.

F at 19, 56).

    40.     “‘Utilization Review’ means the process of evaluating the appropriateness, or neces-

sity of Medical Services for purposes of determining whether payment or coverage for such

Medical Services will be authorized or paid for under any health care plan, but only if performed

by or on behalf of an Insured. In clarification and not in limitation of the foregoing, Utilization

Review shall include prospective review of proposed payment or coverage for Medical Services,

concurrent review of ongoing Medical Services, retrospective review of already rendered Medi-

cal Services or already incurred costs, disease management, and case management.” Primary

Policy, § IV.U, as amended by End. 13 (Ex. F at 19, 56).

    41.     “‘Claims Services’ means the following services, but only if performed by or on be-

half of an Insured: the submission, handling, investigation, payment or adjustment of claims for

benefits or coverages under health care or workers compensation plan.” Primary Policy, § IV.D,

as amended by End. 13 (Ex. F at 19, 54).


                                                                                              1292726
COMPLAINT AND DEMAND FOR JURY TRIAL – 7
             Case 3:21-cv-00675-HZ          Document 1       Filed 05/03/21     Page 8 of 19




      42.      “‘Defense Expenses’ means reasonable legal fees and expenses incurred in the inves-

tigation, adjustment, defense or appeal of a Claim; provided that Defense Expenses shall not in-

clude remuneration, salaries, overhead, fees or benefit expenses of any Insured.” Primary Policy,

§ IV.E (Ex. F at 54).

      43.      The Primary Policy also expressly provides coverage for “Antitrust Activity.” Pri-

mary Policy, Declarations at Item 3(b) (Ex. F at 1).

      44.      “Antitrust Activity” is defined to include “any actual or alleged: price fixing; restraint

of trade; monopolization; unfair trade practices; or violation of the Federal Trade Commission

Act, the Sherman Act, the Clayton Act, or any other federal statute involving antitrust, monop-

oly, price fixing, price discrimination, predatory pricing or restraint of trade activities, or of any

rules or regulations promulgated under or in connection with any of the foregoing statutes, or of

any similar provision of any federal, state or local statute, rule or regulation or common law.”

Primary Policy, § IV.A (Ex. F at 54).

      45.      The Policy is triggered when the limit of underlying coverage has been exhausted.

Policy, § I (Ex. E at 9).

      46.      The Policy provides that the full amount of the applicable limit of liability can be sat-

isfied by payments made “by the issuer(s) of the Underlying Insurance, the Insured [Cambia] or

by another party on behalf, or for the benefit, of the Insured or the issuer(s) of the Underlying In-

surance.” Policy § I(E) (Ex. E at 10).

      47.      Cambia paid a substantial premium to purchase the Policy, and Cambia has complied

with all applicable terms and conditions of the Policy.

IV.         Cambia’s Effort to Obtain Insurance Coverage from Atlantic Specialty

      48.      The allegations of the Subscribers and Providers in the Antitrust Litigation fall

squarely within the coverage afforded by the Policy.

      49.      Cambia provided timely notice of the Antitrust Litigation to all of its insurers, includ-

ing Atlantic Specialty, and demanded Atlantic Specialty provide coverage for the Antitrust Liti-

gation.
                                                                                                   1292726
COMPLAINT AND DEMAND FOR JURY TRIAL – 8
          Case 3:21-cv-00675-HZ         Document 1      Filed 05/03/21       Page 9 of 19




   50.     Atlantic Specialty did not issue a coverage position in response to Cambia’s notice of

the Antitrust Litigation.

   51.     Throughout the course of the Antitrust Litigation, Atlantic Specialty repeatedly re-

quested extensive, irrelevant, and/or privileged information from Cambia, much of which Atlan-

tic Specialty was not entitled to under the Policy.

   52.     Despite this, Cambia kept Atlantic Specialty apprised of the status of the Antitrust

Litigation and provided Atlantic Specialty with substantial information and frequent status up-

dates, including, but not limited to:

           a) Access to a secure portal housing several thousand documents, including written

               discovery requests and responses, a list of witnesses deposed, transcripts of depo-

               sitions, deposition exhibits, motions, memorandum of law and supporting exhib-

               its, and PowerPoint presentations;

           b) Atlantic Specialty and/or its counsel were invited to participate in over 35 meet-

               ings and/or teleconferences with defense counsel for the Blue Defendants;

           c) Certain meetings and/or teleconferences were also attended by the mediator over-

               seeing the mediation between the Blue Defendants and the Subscribers, and At-

               lantic Specialty and its counsel were invited to ask questions directly of the medi-

               ator; and

           d) Cambia has provided information concerning settlement negotiations, including

               drafts of the Subscriber Track Settlement Agreement, and defense counsel has

               considered requests, comments, or concerns raised by Atlantic Specialty.

   53.     On October 9, 2018, Cambia and all of its other insurers providing both E&O and

D&O coverage, except Atlantic Specialty, participated in a mediation session in an attempt to re-

solve the insurance coverage issues arising from the Antitrust Litigation.

   54.     Cambia was informed by its other insurers that Atlantic Specialty was not willing to

mediate with Cambia.


                                                                                            1292726
COMPLAINT AND DEMAND FOR JURY TRIAL – 9
           Case 3:21-cv-00675-HZ        Document 1       Filed 05/03/21     Page 10 of 19




    55.     Counsel for Atlantic Specialty further advised that Atlantic Specialty would not par-

ticipate in the mediation because it did not agree that any contribution made by Cambia to de-

fense expenses or an indemnity payment could be used to reduce the limits of the underlying in-

surance.

    56.     On November 20, 2019, Cambia and its insurers, other than Atlantic Specialty, partic-

ipated in a second mediation session.

    57.     Atlantic Specialty once again did not participate in the second mediation session be-

tween Cambia and its other insurers and provided no further explanation for its refusal to partici-

pate.

    58.     Through significant effort during both mediation sessions and discussions following

those sessions, Cambia and all of its other insurers entered into a confidential settlement regard-

ing the other insurers’ obligations with respect to the Antitrust Litigation.

    59.     Thereafter, Cambia attempted to reach a settlement with Atlantic Specialty, but was

ultimately unsuccessful.

    60.     The Subscriber Track Settlement includes a $2.67 billion settlement fund, which the

Subscribers describe as being “one of the largest monetary recoveries ever achieved in an anti-

trust class action settlement.”

    61.     The Subscriber Track Settlement was achieved only after five years of mediation with

three mediators. Atlantic Specialty was informed of, and participated in, the mediation of the An-

titrust Litigation.

    62.     The Subscribers describe the settlement as an historic resolution “that will reshape

competition in the health insurance industry and offer increased choice to millions of Ameri-

cans.”

    63.     The changes to the Blue System will be monitored by a five-person committee for a

period of five years from the time of final approval.

    64.     In addition to providing Atlantic Specialty with drafts and the final version of the pro-

posed Subscriber Track Settlement Agreement, Cambia arranged a call between defense counsel
                                                                                             1292726
COMPLAINT AND DEMAND FOR JURY TRIAL – 10
         Case 3:21-cv-00675-HZ         Document 1       Filed 05/03/21     Page 11 of 19




in the Antitrust Litigation and Cambia’s insurers, including Atlantic Specialty, to allow the insur-

ers to ask questions concerning the Subscriber Track Settlement. Thereafter, on August 21, 2020,

Cambia requested that Atlantic Specialty consent, by August 28, 2020, to the terms of the Sub-

scriber Track Settlement Agreement.

   65.     Atlantic Specialty did not provide its consent to the Subscriber Track Settlement

Agreement by August 28, 2020 and instead sent a letter seeking extensive additional information

and demanding an immediate response before Atlantic Specialty would respond to Cambia’s re-

quest for consent.

   66.     Although Cambia provided responses to Atlantic Specialty’s information requests,

Atlantic Specialty still refused to provide its consent to the Settlement Agreement and, instead,

on September 25, 2020, Atlantic Specialty agreed only that it would not raise lack of consent to

the Settlement Agreement as a coverage defense.

   67.     On December 30, 2020, Cambia was required to, and did, make an initial payment

into the Subscriber Track Settlement Fund.

                                       COUNT I
                                DECLARATORY JUDGMENT

   68.     Cambia incorporates by reference the allegations of Paragraphs 1 through 67 of this

Complaint and makes them a part hereof as if fully set forth at length herein.

   69.     A substantial premium has been paid to Atlantic Specialty for coverage under the Pol-

icy, and Cambia has at all times complied with all relevant provisions of the policy.

   70.     Atlantic Specialty contracted to be pay Loss, including Defense Expenses, incurred as

a result of a Claim.

   71.     Under the Policy, Claim means “any written notice received by any Insured that a

person or entity intends to hold an Insured responsible for a Wrongful Act which took place on

or after the retroactive date listen in ITEM 7 of the Declarations.”

   72.     As explained above, a Wrongful Act is defined, in part, as “any actual or alleged act,

error or omission in the performance of, or any failure to perform, a Managed Care Activity.”

                                                                                            1292726
COMPLAINT AND DEMAND FOR JURY TRIAL – 11
          Case 3:21-cv-00675-HZ        Document 1        Filed 05/03/21      Page 12 of 19




    73.    The complaints in the Antitrust Litigation contain numerous allegations that fall

within the Policy’s broad definition of a Managed Care Activity, triggering Atlantic Specialty’s

coverage obligations.1

    74.    Moreover, Atlantic Specialty’s coverage for the Antitrust Litigation is triggered be-

cause the Policy follows form to a primary policy that expressly provides coverage for Antitrust

Claims, and both the Subscriber and Provider plaintiffs allege various Antitrust Claims, includ-

ing, but not limited to, violations of Section 1 and 2 of the Sherman Act.

    75.    Despite this, Atlantic Specialty refuses to commit to: (a) fund Cambia’s defense of

the Antitrust Litigation; and (b) pay any judgment or settlement arising from the Antitrust Litiga-

tion, including the Subscriber Track Settlement.

    76.    By reason of the foregoing, an actual and justiciable controversy exists between Cam-

bia and Atlantic Specialty regarding their rights and obligations under the Policy.

    77.    The rights, status and other legal obligations of Cambia and Atlantic Specialty remain

uncertain and insecure, and this Court’s entry of declaratory judgment will terminate the uncer-

tainty and controversy giving rise to this proceeding.

    78.    Cambia respectfully requests that this Court issue a declaration that:

           a) under the terms of the Policy, Atlantic Specialty has a duty to pay on behalf of

               Cambia defense and indemnity arising from the Antitrust Litigation within the

               limits of the Policy and in excess of underlying limits;

           b) under the terms of the Policy, Atlantic Specialty has a duty to indemnify and re-

               imburse Cambia for the attorney fees, expenses, and costs Cambia will incur in

               defense of the Antitrust Litigation;


1
  By way of example only, both the Provider plaintiffs and the Subscriber plaintiffs allege the use
of “most favored nation” provisions between the Blue Plans constitutes anticompetitive behavior.
See Subscriber Track Fourth Amended Consolidated Class Action Complaint, Ex. C at ¶ 513, and
Fourth Amended Provider Complaint, Ex. D at ¶ 363. These allegations fall squarely within the
Policy’s definition of Managed Care Activity, which includes, among other things, Provider Se-
lection, Utilization Review, and establishing health care provider networks.

                                                                                             1292726
COMPLAINT AND DEMAND FOR JURY TRIAL – 12
          Case 3:21-cv-00675-HZ         Document 1      Filed 05/03/21      Page 13 of 19




            c) Atlantic Specialty must reimburse Cambia for the attorney fees, expenses and

                costs that it has incurred and will incur in bringing this insurance coverage action

                pursuant to ORS 742.061;

            d) Atlantic Specialty must pay Cambia pre- and post-judgment interest owed pursu-

                ant to pursuant to ORS 82.010; and

            e) such other relief as the Court deems appropriate.

                                        COUNT II
                                   BREACH OF CONTRACT

    79.     Cambia incorporates by reference the allegations of Paragraphs 1 through 77 of this

Complaint and makes them a part hereof as if fully set forth at length herein.

    80.     Atlantic Specialty contracted to pay Loss incurred in connection with a Claim.

    81.     Cambia has incurred, and continues to incur, Loss in the defense and resolution of the

Antitrust Litigation.

    82.     Cambia has fully performed any and all conditions required by the Policy, or such

conditions have been waived by Atlantic Specialty.

    83.     Cambia timely made a demand on Atlantic Specialty to acknowledge its obligations

under the Policy and commit to funding a portion of the Subscriber Track Settlement.

    84.     Atlantic Specialty refuses to acknowledge its obligation to fund Cambia’s defense

and resolution of the Antitrust Litigation.

    85.     Despite Atlantic Specialty’s refusal to participate in a mediation session with Cambia

and its other insurers, Cambia has settled its claims for coverage for the Antitrust Litigation with

each of those other insurers. It is only Atlantic Specialty that has forced Cambia to institute cov-

erage litigation.

    86.     Thereafter, Cambia timely made a demand on Atlantic Specialty to provide its con-

sent to the settlement of the Subscriber Track.

    87.     Atlantic Specialty, however, unreasonably withheld its consent to Cambia’s participa-

tion in a settlement of the Subscriber Track of the Antitrust Litigation.

                                                                                             1292726
COMPLAINT AND DEMAND FOR JURY TRIAL – 13
          Case 3:21-cv-00675-HZ           Document 1    Filed 05/03/21       Page 14 of 19




    88.     Atlantic Specialty has breached its obligations under the Policy, depriving Cambia of

the benefit of the insurance protection for which a substantial premium has been paid.

    89.     Atlantic Specialty’s breach of the Policy has proximately caused damages to Cambia

in an amount to be determined at trial.

    90.     Under ORS 742.061, Cambia is entitled to recover its reasonable attorney fees from

Atlantic Specialty incurred in pursing this insurance-coverage litigation.

                                    COUNT III
                      ANTICIPATORY REPUDIATION OF CONTRACT

    91.     Cambia incorporates by reference the allegations of Paragraphs 1 through 87 of this

Complaint and makes them a part hereof as if fully set forth at length herein.

    92.     Atlantic Specialty contracted to pay Loss incurred in connection with a Claim.

    93.     Cambia has incurred, and continues to incur, Loss in the defense of the Antitrust Liti-

gation.

    94.     Cambia has fully performed any and all conditions required by the Policy.

    95.     Cambia timely made a demand on Atlantic Specialty to acknowledge its obligations

under the Policy.

    96.     Atlantic Specialty refuses to acknowledge and repudiates its obligation to fund Cam-

bia’s defense and resolution of the Antitrust Litigation.

    97.     Moreover, Cambia has settled its claims for coverage for the Antitrust Litigation with

all of its other insurers.

    98.     Atlantic Specialty, however, refused to participate in mediation sessions with Cambia

and its other insurers.

    99.     Although Atlantic Specialty subsequently agreed to participate in a separate media-

tion with Cambia, the parties made little progress towards resolving their disputes and Atlantic

Specialty’s refusal to acknowledge its coverage obligations continues.




                                                                                             1292726
COMPLAINT AND DEMAND FOR JURY TRIAL – 14
          Case 3:21-cv-00675-HZ          Document 1       Filed 05/03/21     Page 15 of 19




   100.      Atlantic Specialty has anticipatorily repudiated its obligations under the Policy, de-

priving Cambia of the benefit of the insurance protection for which substantial premiums have

been paid.

   101.      Under ORS 742.061, Cambia is entitled to recover its reasonable attorney fees from

Atlantic Specialty incurred in pursing this insurance-coverage litigation.

   102.      Atlantic Specialty’s anticipatory repudiation of the Policy has proximately caused

damages to Cambia in an amount to be determined at trial.

                            COUNT IV
  BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

   103.      Cambia incorporates by reference the allegations of Paragraphs 1 through 99 of this

Complaint and makes them a part hereof as if fully set forth at length herein.

   104.      Atlantic Specialty contracted to pay Loss incurred in connection with a Claim; there-

fore, Atlantic Specialty owes a duty of good faith and fair dealing to Cambia.

   105.      Cambia has incurred, and continues to incur, Loss in the defense and resolution of the

Antitrust Litigation.

   106.      Cambia has fully performed any and all conditions required by the Policy.

   107.      Cambia timely made a demand on Atlantic Specialty to acknowledge its obligations

under the Policy and commit to funding a portion of the Settlement Agreement.

   108.      Atlantic Specialty frivolously and without reason refuses to acknowledge its obliga-

tion to fund Cambia’s defense and resolution of the Antitrust Litigation.

   109.      Atlantic Specialty has not dealt with Cambia on a fair and frank basis and has not at

all times discharged its duties in good faith.

   110.      Atlantic Specialty, in its claims handling practices, and particularly through its bur-

densome and unnecessary information requests, has not afforded Cambia’s interests the same

consideration as its own.

   111.      Moreover, Atlantic Specialty has not evaluated the Antitrust Litigation or its obliga-

tions under the Policy in an honest, intelligent, and objective manner, even though Cambia’s

                                                                                               1292726
COMPLAINT AND DEMAND FOR JURY TRIAL – 15
          Case 3:21-cv-00675-HZ          Document 1       Filed 05/03/21     Page 16 of 19




claim for coverage for the Antitrust Litigation is not fairly debatable. The Antitrust Litigation

falls within the Policy’s broad definition of Managed Care Activity and express coverage for An-

titrust Activity, and no exclusions apply.

   112.       Atlantic Specialty delayed in responding to Cambia’s request to consent to the Sub-

scriber Track Settlement, and ultimately refused to consent, thereby creating uncertainty as to

how Cambia’s share of that settlement is to be funded.

   113.       In an effort to fabricate a claim that Cambia has breached its obligations under the

Policy, Atlantic Specialty continued to make repeated demands for irrelevant, burdensome

and/or privileged information to which it is not entitled. Atlantic Specialty has failed to clearly

explain the nature of its repeated, burdensome and extensive information requests and the rea-

sons why such information is necessary to its evaluation of coverage.

   114.       Moreover, Atlantic Specialty continually sought further and additional information,

despite being provided with access to all the information reasonably required to make payment

under the Policy, including thousands of pages of documents, numerous meetings and teleconfer-

ences with defense counsel, and access to mediation sessions and court conferences, in an effort

to delay and/or avoid payment.

   115.       Atlantic Specialty has also failed to acknowledge and act promptly upon communica-

tions with respect to claims, including, but not limited to, Cambia’s request for consent to the

Subscriber Track Settlement Agreement.

   116.       Atlantic Specialty has breached its obligations under the Policy, depriving Cambia of

the benefit of the insurance protection for which substantial premiums have been paid.

   117.       Atlantic Specialty’s words and conduct demonstrate that it has no intention of provid-

ing coverage for the Antitrust Litigation and has anticipatorily repudiated its obligations under

the Policy.

   118.       Atlantic Specialty has engaged in unfair claim settlement practices in violation of

ORS 746.230, including, without limitation, by misrepresenting facts in settling the claim; failing

to acknowledge and act promptly upon communications relating to the claim; failing to adopt
                                                                                              1292726
COMPLAINT AND DEMAND FOR JURY TRIAL – 16
          Case 3:21-cv-00675-HZ        Document 1        Filed 05/03/21    Page 17 of 19




and implement reasonable standards for the prompt investigation of the claim; refusing to pay the

claim without conducting a reasonable investigation; not attempting, in good faith, to promptly

and equitably settle the claim in which liability has become reasonably clear; and compelling

Cambia to initiate litigation to recover amounts due.

   119.     Atlantic Specialty’s breach of duties of good faith and fair dealing have proximately

caused damages to Cambia in an amount to be determined at trail.

                                         JURY DEMAND

   Plaintiffs demand a trial by jury on all issues so triable.

                                             PRAYER

   WHEREFORE, Cambia prays for judgment against Atlantic Specialty, as follows:

       1)      On Count I – Declaratory Judgment, that this Court issue a declaration that:

               a)      under the terms of the Policy, Atlantic Specialty has a duty to pay on be-

                       half of Cambia defense and indemnity arising from the Antitrust Litigation

                       within the limits of the Policy and in excess of underlying limits;

               b)      under the terms of the Policy, Atlantic Specialty has a duty to indemnify

                       and reimburse Cambia for the attorney fees, expenses, and costs Cambia

                       has incurred and will incur in defense of the Antitrust Litigation;

               c)      Atlantic Specialty must reimburse Cambia for attorney fees, expenses and

                       costs that Cambia has incurred and will incur in bringing this insurance

                       coverage action pursuant to ORS 742.061;

               d)      Atlantic Specialty must pay Cambia pre-judgment and post-judgment in-

                       terest owed pursuant to pursuant to ORS 82.010; and

               e)      such other relief as the Court deems appropriate.

       2)      On Count II – Breach of Contract, for judgment in Cambia’s favor and against At-

               lantic Specialty:

               a)      that the Policy provides coverage for the Antitrust Litigation;


                                                                                             1292726
COMPLAINT AND DEMAND FOR JURY TRIAL – 17
        Case 3:21-cv-00675-HZ          Document 1      Filed 05/03/21       Page 18 of 19




              b)      for money damages in an amount to be determined at trial, not limited to

                      the Policy liability limits, including direct, compensatory and consequen-

                      tial damages, together with pre-judgment and post-judgment interest, aris-

                      ing from Atlantic Specialty’s breach of the Policy;

              c)      for costs of suit;

              d)      for attorney fees pursuant to ORS 742.061;

              e)      for pre- and post-judgment interest pursuant to ORS 82.010; and

              f)      for such further relief the Court may deem just and proper.

       3)     On Count III – Anticipatory Repudiation of Contract, for judgment in Cambia’s

              favor against Atlantic Specialty:

              a)      that the Policy provides coverage for the Antitrust Litigation;

              b)      for money damages in an amount to be determined at trial, not limited to

                      the Policy liability limits, including direct, compensatory and consequen-

                      tial damages, together with pre-judgment and post-judgment interest, aris-

                      ing from Atlantic Specialty’s anticipatory repudiation of the Policy;

              c)      for costs of suit;

              d)      for attorney fees pursuant to ORS 742.061;

              e)      for pre- and post-judgment interest pursuant to ORS 82.010; and

              f)      for such further relief the Court may deem just and proper.

       4)     On Count IV –Breach of the Implied Covenant of Good Faith and Fair Dealing,

              for judgment in Cambia’s favor against Atlantic Specialty:

              a)      that the Policy provides coverage for the Antitrust Litigation;

              b)      for money damages in an amount to be determined at trial, not limited to

                      the Policy liability limits, including direct, compensatory and consequen-

                      tial damages, together with pre-judgment and post-judgment interest, aris-

                      ing from Atlantic Specialty’s breach of its duties;

              c)      for costs of suit;
                                                                                            1292726
COMPLAINT AND DEMAND FOR JURY TRIAL – 18
        Case 3:21-cv-00675-HZ        Document 1       Filed 05/03/21     Page 19 of 19




              d)      for attorney fees pursuant to ORS 742.061;

              e)      for pre- and post-judgment interest pursuant to ORS 82.010; and

              f)      for such further relief the Court may deem just and proper.



Dated: May 3, 2021                          s/ James T. McDermott
                                            James T. McDermott, OSB 93359
                                            Dwain M. Clifford, OSB 025074
                                            Attorneys for Plaintiffs




                                                                                         1292726
COMPLAINT AND DEMAND FOR JURY TRIAL – 19
